Citation Nr: 1750165	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1996 to February 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the Veteran's VA Form 9, received in December 2012, the Veteran requested a Board hearing by videoconference.  In March 2013, the Veteran requested that his Board hearing be held in Washington, DC.  In October 2017, the Veteran withdrew his request for a Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The Veteran's claim for service connection for depression was granted in a December 2016 rating decision.  Accordingly, the issue of entitlement to service connection for depression was not certified to the Board and is no longer an issue on appeal, and is not before the Board. 

In the December 2012 VA Form 9, the Veteran discussed his skin, stomach and back symptoms.  The Board notes that the Veteran is service connected for residual acne facial scarring and pseudofolliculitis barbae, peptic ulcer disease with gastroesophageal reflux disease, and status post L4-5 discectomy with chronic low back pain, residual scar, and L5 radiculopathy.  To the extent such correspondence was an attempt to bring additional claims, the appellant and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his current hair loss is a result of service or it is secondary to his service-connected pseudofolliculitis barbae. 

Treatment records reflect diagnoses of both androgenic alopecia and scarring alopecia.  The Veteran was afforded a VA examination for pseudofolliculitis barbae in April 2011.  At that time, the Veteran complained of having hair loss from Accutane use in service.  However, the examiner noted that the Veteran did not have scarring alopecia or alopecia areata.  Subsequent VA treatment records continue to reflect diagnoses of androgenic alopecia and scarring alopecia as well alopecia with loss of follicular markings consistent with relatively non-active folliculitis decalvans.  See e.g.  May 2011 and September 2014 VA treatment reports.

Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

An August 1994 private treatment record reflects that the Veteran was treated for two patches of alopecia areata prior to service.  However, his April 1996 entrance examination of his scalp revealed normal findings.  In light the preservice and post service findings of alopecia, as well of the Veteran's contentions regarding in-service use of Accutane, the Board finds an examination is warranted to determine the nature and etiology of the Veteran's claimed hair loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, an opinion must be provided as to whether any hair loss is related to service or any service-connected disability, pseudofolliculitis barbae.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the nature and etiology of his claimed hair loss.  Diagnose all current hair loss disorders, if any are present.  The examiner should state whether the Veteran currently has any hair loss disorders, and whether these disorders have been present during any period on appeal.  The examiner should provide opinions as to:

i.  Whether any current hair loss clearly and unmistakably (it is medically undebatable) preexisted his entry into active military service.

ii.  If it is found as medically undebatable that his hair loss clearly preexisted service, whether any current hair loss clearly and unmistakably (medically undebatable) was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii.  If his hair loss is not found to have preexisted a period of active service, determine, whether it is as least as likely as not (50 percent or greater probability) that it was incurred during or otherwise related to active service, to include in-service use of Accutane; or

iv.  If his hair loss is not found to have preexisted a period of active service or otherwise related to active service, determine, whether it is as least as likely as not (50 percent or greater probability) that it was caused or aggravated by his service-connected pseudofolliculitis barbae. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  In rendering the above opinions, the examiner must address the Veteran's previous diagnoses of alopecia noted during the appeal period.  The examiner must review and discuss the record in conjunction with rendering the requested opinions.

3.  After undertaking any other appropriate development deemed necessary, readjudicate the hair loss claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


